DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0206669 A1 (“Kim”).
Regarding claim 13, Kim teaches a display device (Abstract; [127], [166]; Fig. 14 + 11, 12, or 13), comprising:
a window including a first surface and a second surface opposite to the first surface (Fig. 14 at 301a);
a display panel disposed below the window, the display panel facing the first surface of the window (Fig. 14: defined by the components left of element 301e);
an imaging member disposed below the window and spaced apart from the display panel, the imaging member including a first surface facing the first surface of the window, a second surface opposite to the first surface of the imaging member and a side surface disposed between the first surface of the imaging member and the second surface of the imaging member (Fig. 14 at 301t); and
a decorative print pattern and an attachment assisting layer sequentially disposed on the first surface of the window (Fig. 14 at 301k, 301c),
wherein the decorative print pattern includes a first opening having a closed curved shape and exposing the window (Fig. 14 at 301k, 301g),
the attachment assisting layer includes a second opening overlapping the first opening and exposing the window (Fig. 14 at 301c, 301g),
any portion of the attachment assisting layer does not overlap the display panel in a direction perpendicular to the first surface of the window (Fig. 14 at 301c, 301d),
the side surface of the imaging member (Fig. 14 at 301t) faces an inner side wall of the second opening of the attachment assisting layer (Fig. 14 at 301c), and
the display panel and the attachment assisting layer are spaced apart from each other (Fig. 14: at least part of 301c is spaced apart from the display panel).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Note that citations to figures and elements should be understood to also implicitly refer to any related and relevant explanatory text in the reference.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0206669 A1 (“Kim”) in view of US 2013/0313672 A1 (“Min”).
Regarding claim 1, Kim teaches a display device (Abstract; [127], [166]; Fig. 14 + 11, 12, or 13), comprising:
a window including a first surface and a second surface opposite to the first surface (Fig. 14 at 301a);
a display panel disposed below the window, the display panel facing the first surface of the window (Fig. 14: defined by the components left of element 301e);
an imaging member disposed below the window and spaced apart from the display panel, the imaging member including a first surface facing the first surface of the window, a second surface opposite to the first surface of the imaging member and a side surface disposed between the first surface of the imaging member and the second surface of the imaging member (Fig. 14 at 301t);
a first layer disposed on the first surface of the window and including a first opening having a closed curved shape (Fig. 14 at 301k);
a second layer disposed on the first layer and including a second opening having a closed curved shape (Fig. 14 at 301c); and
a third layer disposed on the second layer and including a third opening (Fig. 12 + Fig. 14 at 301e OR Figs. 11/13 + Fig. 14 at 301e & 301f)
wherein the first opening, the second opening and the third opening overlap each other and are spatially connected to each other to expose the window (Fig. 14 at 301g, 301k, 301c, 301e/301e+301f),
a portion of an edge of the second opening is disposed between a portion of an edge of the third opening and the edge of the first opening (Fig. 14 at 301g, 301k, 301c, 301e/301e+301f), and
wherein the side surface of the imaging member (Fig. 14 at 301t) faces an inner wall of the third opening of the third layer (Fig. 14 at 301e).
Kim does not expressly teach that the second opening surrounds an edge of the first opening. However, Min teaches that a second opening surrounds an edge of a first opening (Figs. 1, 2 at 22, 24; Fig. 3, 27 at 122, 124). The suggestion to modify the teaching of Kim by the teaching of Min is present as both teach camera openings on the margin of a display. One motivation is to allow for insertion of a light absorption layer (Min, element 140) to improve image quality. Thus, before the effective filing date of the current application, the combination of Kim and Min would have rendered obvious, to one of ordinary skill in the art, the limitation that the second opening surrounds an edge of the first opening.
Regarding claim 3, Kim further teaches wherein any portion of the third layer does not overlap the display panel in a direction perpendicular to the first surface of the window, and wherein the display panel and the third layer are spaced apart from each other (Fig. 14 at 301e OR 301e+301f).
Regarding claim 4, Min further teaches wherein an inner wall of the second opening overlaps a surface of the first layer which faces the first surface of the window (Figs. 1, 2 at 22, 24; Fig. 3, 27 at 122, 124). The suggestion to modify the teaching of Kim by the teaching of Min is present as both teach camera openings on the margin of a display. One motivation is to allow for insertion of a light absorption layer (Min, element 140) to improve image quality. Thus, before the effective filing date of the current application, the combination of Kim and Min would have rendered obvious, to one of ordinary skill in the art, the limitation wherein an inner wall of the second opening overlaps a surface of the first layer which faces the first surface of the window.
Regarding claim 5, Kim further teaches wherein the inner wall of the third opening overlaps a surface of the second layer which faces the first surface of the window (Fig. 14 at 301e, 301c).
Regarding claim 6, Kim further teaches wherein the third opening includes an open portion exposing the edge of the second opening (Figs. 12, 14 at 301c, 301e OR Figs. 11, 13, 14 at 301c, 301e+301f).
Regarding claim 7, Kim further teaches wherein the window includes a display area (Fig. 5 at 307) and a non-display area surrounding the display area (Fig. 5 at area outside 307; Fig. 14 at 301d), the first layer (Fig. 14 at 301k), the second layer (Fig. 14 at 301c), and the third layer overlap the non-display area (Fig. 14 at 301e OR 301e+301f), and the open portion is disposed adjacent to a boundary between the display area and the non-display area (Fig. 14 at 301g).
Regarding claim 8, Kim further teaches wherein the imaging member overlaps the first opening, the second opening and the third opening in a direction perpendicular to the first surface of the window (Fig. 14 at 301t).
Regarding claim 9, Kim further teaches wherein the display panel (Fig. 14: defined by the components left of element 301e) does not overlap the first opening, the second opening and the third opening in the direction perpendicular to the first surface of the window (Fig. 14 at 301g, 301k, 301c, 301e/301e+301f).
Regarding claim 10, Kim further teaches wherein the display panel includes an upper surface (Fig. 14 at bottom of 301c) facing the first surface of the window (Fig. 14 at bottom of 301a) and a side surface (Fig. 14 at left side of 301e) facing the imaging member (Fig. 14 at 301t).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0206669 A1 (“Kim”) in view of US 2013/0313672 Al (“Min”) as applied to claim 1 above, and further in view of US 2017/0277219 A1 (“Chung”).
Regarding claim 2, Kim teaches a distance between an inner wall of the first opening and an inner wall of the third opening (Fig. 14 at 301k, 301e OR 301k, 301e+301f). Kim does not expressly teach wherein a shortest distance between an inner wall of the first opening and an inner wall of the third opening is about 0.4 mm to about 0.8 mm. However, Chung teaches that it is known for a diameter of a camera opening to be about 3 mm ([100]). Furthermore, changes in size and proportion are obvious to one of ordinary skill in the art. See MPEP 2144.04(IV)(A). One motivation is design choice regarding the size of the display features. Therefore, Kim’s teaching in Figs. 7 and 11-14, Chung’s teaching that a camera opening may be about 3 mm, and the obviousness of changes in size/proportion, would have rendered obvious to one of ordinary skill in the art the limitation wherein a shortest distance between an inner wall of the first opening and an inner wall of the third opening is about 0.4 mm to about 0.8 mm.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0206669 A1 (“Kim”) in view of US 2013/0313672 Al (“Min”) as applied to claim 1 above, and further in view of US 2018/0131908 A1 (“Salter”).
Regarding claim 11, Kim does not expressly teach a touch sensing member disposed between the window and the display panel, wherein the touch sensing member does not overlap the first opening, the second opening and the third opening in the direction perpendicular to the first surface of the window. However, Salter teaches a touch sensing member (Fig. 4 at 18) disposed between the window (Fig. 4 at 74) and the display panel (Fig. 4 at 30), wherein the touch sensing member does not overlap a camera in the direction perpendicular to the first surface of the window (Fig. 4 at 34). The suggestion to apply this teaching to the teaching of Kim is present as both teach a display with a camera. The motivation is to grant the user touch input functionality. Thus, before the effective filing date of the current application, the combination of Kim, Min, and Salter would have rendered obvious, to one of ordinary skill in the art, the limitation of a touch sensing member disposed between the window and the display panel, wherein the touch sensing member does not overlap the first opening, the second opening and the third opening in the direction perpendicular to the first surface of the window.
Regarding claim 12, as explained above it would have been obvious to one of ordinary skill in the art to modify the teaching of Kim such that a touch sensing member is disposed between the window and the display panel and does not overlap the first opening, the second opening and the third opening in the direction perpendicular to the first surface of the window. This combination also renders obvious wherein the imaging member (Kim Fig. 14 at 301t) is disposed between the touch sensing member (leftward of Kim Fig. 14 at 301e, as combined with Salter’s teaching of touch sensing member in Fig. 4) and the third layer (Kim Fig. 14 at 301f).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Applicant argues that the imaging member taught by Kim is part of the display panel. However, as can be seen in Fig. 14, the imaging section is separate from the displaying section. No display takes place in the imaging area. Therefore, it is reasonable to consider the area outside the imaging area (to the left of the imaging area in Figure 14) to be the display panel.
Applicant argues that the claim limitation "imaging member" does not read onto the element 301t disclosed by Kim. This argument is unpersuasive because Applicant relies on an overly narrow construction of the limitation "imaging member". The standard of interpretation during prosecution is broadest reasonable interpretation in light of the specification (MPEP 2111). "Imaging member" is not an established term of art. Applicant selectively cites "camera sensor" and "iris recognition sensor" as examples from the current specification of an imaging member. However, in paragraph [57], Applicant's specification states that "The imaging member may include a substrate 501 and an imaging sensor 502 disposed on the substrate 501". In other words, Applicant's own specification explains that an imaging member may at least be considered to include elements beside the sensor itself, including an element that forms the base of the sensor. Thus, the limitation "imaging member" should be interpreted to mean a physically contiguous component that contributes to imaging or relates to imaging. Meanwhile, the element 301t disclosed by Kim may be considered part of the imaging mechanism of that device, even more so than the substrate of Applicant's own device, as the element 301t acts as a medium for the light that forms the image detected by the camera sensor 400. Furthermore, the element 301t has a specific imaging purpose of improving the image by reducing circular artifacts as it acts as a medium for the light carrying the image ({168]). Thus, a reasonable interpretation is that the element 301t itself may be considered an imaging member as a component that participates in imaging. Thus, the claim limitation "imaging member" reads onto the element 301t.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692